                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA



ALLEN HAMMLER,

                Plaintiff,                   No. 2:15-cv-2266 JAM AC P
       vs.

HAAS, et al.,                                ORDER & WRIT OF HABEAS CORPUS
                                             AD TESTIFICANDUM
                Defendants.
                                     /

         Allen John Hammler, inmate CDCR # F73072, a necessary and material witness in
trial proceedings in this case commencing Monday, April 20, 2020, is confined in California
State Prison Corcoran (CSP-COR), in the custody of the Warden; in order to secure this
inmate’s attendance it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate to Courtroom No. 6, on the 14th Floor of the
United States District Courthouse, 501 I Street, Sacramento, California, before the
Honorable John A. Mendez, United States District Judge, on Monday, April 20, 2020, at
8:30 a.m.

       ACCORDINGLY, IT IS HEREBY ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place noted above, and from day to day until completion of court
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ; and

       3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ of
habeas corpus ad testificandum on the Out-To-Court Desk, California State Prison-Sacramento.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden, CSP-COR, P.O. Box 8800, Corcoran, California 93212-8309

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place noted above, and from day to day until completion of
the proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.
DATED: February 25, 2020
